Citation Nr: 0628717	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  98-08 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic frostbite residuals of the feet.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
chronic bilateral eye disorder to include visual field loss.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to an increased schedular rating for lumbar 
spine paravertebral myositis, osteoarthritis, and 
spondylosis, currently rated as 40 percent disabling.

5.  Entitlement to an extraschedular rating for lumbar spine 
paravertebral myositis, osteoarthritis, and spondylosis.

6.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from October 1951 to October 
1955.

This appeal is from August 1997 and June 1998 rating 
decisions of the Department of Veterans Affairs (VA) San 
Juan, Puerto Rico, Regional Office.  The Board of Veterans' 
Appeals (Board) remanded this case in May 2004.

The issues of whether to reopen the claim for service 
connection for residuals of frostbite of the feet, of 
entitlement to service connection for PTSD, of entitlement to 
service connection for eye disorder to include visual field 
loss, of entitlement to extraschedular rating for service-
connected back conditions, and of entitlement to TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has a severe limitation of motion when the 
clinically demonstrated range of motion is considered in 
light of the severe, painful muscle spasm of myositis, which 
prevents repetitive movements and increases with certain 
weather.

2.  The veteran does not have unfavorable ankylosis of the 
thoracolumbar spine; lumbar flexion is predominantly greater 
than 30 degrees, with the sum of the measurements of the 
combined range of motion consistently less than 120 degrees.

3.  Degenerative disc disease and associated radiculopathy 
are not caused by the service-connected back condition.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 40 
percent prior to or from February 26, 2003, for lumbar spine 
paravertebral myositis, osteoarthritis, and spondylosis are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.71a, Diagnostic Code 5292 (1996); Diagnostic 
Code 5237 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

The veteran seeks an increased rating for lumbar spine 
paravertebral myositis, osteoarthritis, and spondylosis.  
Determination of entitlement to an increased rating is based 
on all of the medical evidence of record, including relevant 
medical history.  The medical findings are compared to the 
criteria in the VA Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (2005), to determine the extent to which a 
service-connected disability adversely affects the ability of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. §§ 4.2, 4.10 (2005).  
However, "where an increase in the disability rating is at 
issue, the present level of the disability is the primary 
concern.  . . .  [T]he regulations do not give past medical 
reports precedence over current findings."  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's substantive appeal asserts VA should rate his 
back conditions 60 percent disabling under Diagnostic Code 
5293 (intervertebral disc syndrome).  See 38 C.F.R. § 4.71a 
(1996).  

The criteria for rating diseases and injuries of the spine 
have changed while the veteran's claim has been pending, 
effective September 26, 2003.  66 Fed. Reg. 51,454-58 (Aug. 
27, 2003) as corrected 69 Fed. Reg. 32, 449 (2004) (codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243 
(2005)).  The disability is rated according to the older 
rating criteria prior to the date of the amendment and 
according to the newer criteria beginning on the effective 
date of the change in the rating criteria.  VAOPGCPREC 7-
2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In this case, the preponderance of the medical evidence is 
that the veteran's degenerative disc disease and associated 
lower extremity neurological deficits are not related to his 
service-connected back conditions.  Specifically, the April 
2002 VA examination report stated that the veteran's 
degenerative disc disease is not secondary to his service-
connected back conditions.  The same examiner diagnosed the 
degenerative disc disease with lower extremity radiculopathy 
in VA compensation examinations of July 1994 and May 1997.  
It is thus persuasively probative that the same examiner 
opined there to be no relationship between the disc and lower 
extremity neurological findings and the service-connected 
back conditions.  The most recent compensation examination, 
August 2005, found no lower extremity neurological 
impairments and no instances of incapacitation with 
physician-ordered bed rest for neurological reasons.  Nearly 
three hundred pages of VA outpatient treatment records of May 
2002 to January 2006 contain numerous primary care reports of 
general reviews of the body systems, with consistent findings 
of no gross neurological signs or symptoms.  The veteran made 
one complaint of low back and leg pain in January 2003 after 
a dog pulled him, exacerbating his back.  Subsequent 
outpatient records lack evidence of persistence or recurrence 
of those complaints.

The preponderance of the evidence is that the veteran's 
disability cannot be rated for discogenic neurological 
impairment, whether as intervertebral disc syndrome under the 
older or newer criteria, 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (1996); Diagnostic Code 5293 (2003); Diagnostic Code 
5243 (2005), or as the separate neurological impairment of a 
service-connected back condition that has both 
musculoskeletal and neurological components.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2005) [hereinafter General Rating Formula].  
Rating his service-connected back conditions based on his 
complaints of neurological signs and symptoms would be rating 
the disability for manifestations not resulting from service-
connected disease or injury.  See 38 C.F.R. § 4.14.  

The veteran has a long, well-documented history of severe 
pain, tenderness, and spasm of the paralumbar muscles, 
diagnosed as lumbar spine paravertebral myositis.  Historical 
review of the VA compensation examinations from the first 
post-service to the present show his range of motion has been 
limited by chronically painful musculature.  In April 1986, 
VA amended the service-connected diagnosis from the original 
fibromyositis to lumbar fibromyositis with spondylosis.  In 
July 1991 VA again amended the diagnosis to lumbar spine 
paravertebral myositis, osteoarthritis, and spondylosis.

The VA examinations of May 1997 found the veteran could flex, 
laterally flex and rotate the lumbar spine 15 degrees in each 
direction; extension was to 5 degrees.  The veteran presented 
with severe paravertebral muscle spasm with exquisite pain 
objectively on backward extension and right and left lateral 
flexion.

On examination in April 2002, he complained of moderate low 
back pain.  The veteran presented in a wheel chair and 
reported he walked short distances using a four-point cane, 
but his endurance was limited by severe heart disease.  The 
examiner did not measure range of motion because the 
veteran's balance problems caused a risk of falling during 
range of motion maneuvers.

On VA examination in August 2005, the veteran complained of 
paravertebral muscle pain in the lumbar area, more frequent 
lately than before.  The veteran reported his base level of 
pain as 6/10 with flare-ups of pain to 9/10 for several hours 
each week.  He denied that these flare-ups further limited 
his motion.  Objectively, he flexed to 40 degrees, extended 
to 10 degrees, laterally flexed 10 degrees to each side, and 
rotated 10 degrees to each side.  The sum of these 
measurements is 90 degrees.  The examiner found no fixed 
deformity and no ankylosis.  The examiner noted the veteran 
could not repeat motions because of pain.  The examiner 
diagnosed chronic, active lumbosacral strain-myositis; lumbar 
spondylosis.  The examiner also opined that the veteran could 
not engage in any job-related activities because of his 
lumbosacral spine condition and its easy exacerbation.

The outpatient records include notation of complaint of 
generalized back pain and arthralgias in August 1999.  In 
August 2002 the veteran had an outpatient general review of 
systems as part of regular primary care follow-up.  The 
report called for a separate pain assessment if the veteran 
reported pain greater than 4 on a scale of 10.  There is no 
separate pain assessment of record.  The request for such 
separate pain assessment is of record as part of the regular 
primary care protocol for review of systems; there is no such 
separate pain report in response to at least 10 such 
inquiries of record.  The August 2002 review of systems noted 
range of musculoskeletal motion was intact and muscle tone 
was adequate.  This finding was repeated in October 2002, 
November 2002, and May 2003.  In May 2003, recurrent 
musculoskeletal back pain was noted.  In July 2003, bilateral 
lower extremity swelling was attributed to peripheral 
vascular disease.  In February 2004, and in April 2005, the 
record again made no note of pain that required completion of 
a pain assessment.  In January 2006 the veteran complained of 
back pain radiating to his legs.  As noted above, he carried 
a diagnosis of degenerative disc disease which, for the 
reasons sated above, is not considered in this decision.

VA has rated the veteran 40 percent disabled under the older 
rating criteria for limitation of motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (1996).  Whereas rating for 
neurological impairment is precluded as pyramiding, 38 C.F.R. 
§ 4.14 (2005), the rating must be for limitation of motion in 
consideration of pain, fatigability, and related factors, 
whether rated for limitation of motion, or for lumbar strain.  
See Diagnostic Code 5295 (1996).  The comparison of the 
compensation examination reports with the contemporaneous 
outpatient records is probative that the veteran does not 
have ankylosis, but that his limitation of motion is 
primarily from muscle pain.  There is no evidence of lumbar 
vertebral fracture.  Thus, none of the older diagnostic code 
provides for a higher rating than the current 40 percent.  
Even though the veteran may suffer functional impairment due 
to pain, pain may not be the basis for an award under a 
diagnostic code in excess of the maximum evaluation under 
that code.  Spencer v. West, 13 Vet. App. 376, 382 (2000).  
The veteran's current 40 percent is the maximum rating 
authorized for his condition under the older rating criteria.

Under the newer rating criteria, the most appropriate of the 
new diagnostic codes is 5237 (lumbosacral or cervical 
strain), Diagnostic Code 4.71a (2005), because the myositis 
is clearly the predominant contributor to this lumbosacral 
disability.  Under the General Rating Formula the 
osteoarthritis and spondylosis are rated by the same 
criteria, thus no separate rating for them is permissible in 
this case.  38 C.F.R. § 4.14.  Coding the disability as 
lumbar strain accurately captures the predominant source of 
the veteran's functional impairment.

The General Rating Formula provides for a 40 percent rating 
for limitation of flexion with pain to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5237.  The veteran does 
not have favorable ankylosis of the entire thoracolumbar 
spine.  He does not have unfavorable ankylosis of the entire 
spine or of the entire thoracolumbar spine, which are the 
conditions for which a rating greater than 40 percent is 
authorized under the General Rating Formula.  38 C.F.R. 
§ 4.71a (2005).  The rule in Spencer applies under the newer 
as well as under the older rating criteria.  13 Vet. App. at 
382

Finally, in assuring that this decision takes adequate note 
of pain and related factors, see 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2005); see also DeLuca v. Brown, 8 Vet. App. 202 
(1995), it is noteworthy that the veteran's regular 
presentation at outpatient follow-ups was less severe than at 
the VA compensation examinations in May 1997 and April 2002, 
and the veteran told the August 2005 examiner that he did not 
further lose range of motion during his reported pain flare-
ups..  Assuming, without finding, that the veteran's 
presentation at the compensation examinations was genuine 
rather than an exaggerated, this decision applies the older 
and the newer criteria to the most severe presentations of 
the veteran's back conditions.

II.  Duty to Notify and to Assist

VA adjudicated the instant claim for increased rating prior 
to enactment of the current law governing VA notice and 
assistance to claimants.  VA letters of March 2002, May 2004, 
and September 2005 notified the veteran of the information 
and evidence necessary to substantiate his claims and of his 
rights and VA's respective duties in producing or obtaining 
information and evidence.  None of the notice letters 
informed the veteran of the effective date element of his 
increased rating claim.  Dingess v. Nicholson, 19Vet. App. 
473 (2006).  In light of the result in this case, the failure 
did not prejudice the veteran's ability to assist in 
prosecuting his claim.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).  VA has discharged its notice duties in this 
case.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

VA has obtained the evidence of which it had notice and, 
where necessary, authorization to obtain.  The veteran did 
not respond to requests for authorization to obtain certain 
evidence.  VA did not seek that evidence, and VA had no duty 
to notify the veteran of a failure to obtain such evidence.  
VA examined the veteran on three occasions in conjunction 
with the instant claim and obtained necessary medical 
opinions.  VA has discharged its duty to assist the veteran 
to obtain information and evidence necessary to substantiate 
his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (e) (2005).


ORDER

A schedular rating greater than 40 percent for lumbar spine 
paravertebral myositis, osteoarthritis, and spondylosis is 
denied.




REMAND

Multiple instructions of the May 2004 remand remain 
unexecuted, infringing on the veteran's right to performance 
of those instruction.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Additionally, the May 2004 remand overlooked the 
finality of a May 1964 denial of service connection for a 
disability of the eyes.  VA has not determined the actual 
procedural posture of the instant issue of entitlement to 
service connection for a disability of the eyes.  Moreover, 
this procedural ambiguity exists because the application for 
service connection for loss of field of vision is not 
"substantially complete," because it does not identify 
"any medical conditions on which it is based."  38 C.F.R. 
§ 3.159(a)(3) (2005).

The remand added two issues to the pending appeal and 
remanded them for VA to issue a statement of the case (SOC), 
because the issues were the subject of a July 1998 notice of 
disagreement with a June 1998 rating decision.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  VA did not issue the 
required SOC.

The remand also instructed VA to comply with the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  A VA letter of May 2004 provided certain of the 
required notices, but it informed the veteran about the role 
of new and material evidence in reopening previously denied 
claims using the new definition of new and material evidence, 
which does not apply in this case.  Compare 38 C.F.R. 
§ 3.156(a) (2005) with 38 C.F.R. § 3.156(a) (1996) (effective 
on date of claims at issue in this appeal).  Nor does the May 
2004 letter comport with the requirements of such letters as 
interpreted by the United States Court of Appeals for 
Veterans Claims.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The veteran's May 1997 claim for service connection for loss 
of visual field did not articulate a cause of the loss of 
visual field.  In May 1964 VA denied service connection for 
defective vision due to astigmatism, esotropia, and 
hyperopia.  The veteran's claim did not articulate whether he 
seeks to reopen the previously denied claim or whether he 
asserts a wholly new claim for a cause of loss of visual 
field unrelated to the previously denied claim.  VA did not 
ascertain whether the veteran sought to reopen the previously 
denied claim, nor did the May 2004 remand seek such 
clarification.

The Board could construe the claim as only a new claim for 
glaucoma unrelated to the previously denied conditions.  The 
claim could, however, comprise both an application to reopen 
the previously denied claim and an entirely new and unrelated 
element.  The July 2005 VA examiner's diagnoses of refractive 
error, asymptomatic esotropia, blepharitis, pseudophakia in 
order OU, over filtering bleb OS without hypotonic 
maculopathy, and glaucoma renders it impossible for the Board 
to select glaucoma as the condition at issue without 
appearing arbitrary.

In this context, it is essential to identify the true scope 
of the veteran's claim.  "The Board does not have 
jurisdiction to consider [the previously adjudicated claim] 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is 
neither required nor permitted to analyze the merits of a 
previously disallowed claim if new and material evidence is 
not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  If the veteran's claim is essentially to reopen 
the claim denied in 1964, VA may have already afforded the 
veteran a VA examination in advance of production of new and 
material evidence that reopens the claim and gives the 
veteran a right to such examination.

Even if the veteran's claim is solely a new claim for a 
condition not denied service connection in May 1964, the July 
2005 VA ophthalmology examination report is inadequate for 
the needs of this case, because it is informative only about 
one of the veteran's eye conditions.  The remand requested a 
medical opinion of the probability that there is a nexus 
between the veteran's current bilateral eye conditions and 
the conditions shown in service.  As the history of the claim 
reveals, if the examiner's opinion was limited strictly to 
bilateral conditions, excluding those affecting one eye only, 
the remand instruction was too narrowly drafted or too 
literally read.



The July 2005 VA ophthalmology examiner diagnosed six 
conditions, but wrote the requested nexus opinion only about 
glaucoma.  The diagnosed refractive error aside, the examiner 
did not opine as to each of the diagnoses, asymptomatic 
esotropia, blepharitis, pseudophakia in order, or over 
filtering bleb, whether it is a disease, a congenital or 
developmental defect, the residual of surgery, or something 
else altogether.  To decide this appeal, the adjudicator must 
have a medical report that explicitly identifies which 
conditions affect the veteran's vision, distinguishes the 
conditions that affect visual acuity from those that affect 
field of vision, and distinguishes among congenital defects, 
diseases, residuals of injuries, and surgical residuals, and 
includes an opinion whether there is a nexus between service 
and each of the diagnosed conditions that affect the 
veteran's vision.  Except as to refractive error, see 
38 C.F.R. § 3.303(c) (2005), the Board cannot conclude 
whether any are congenital or developmental, or whether any 
has a nexus with service, without making medical conclusions 
which is inappropriate under Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991).  The July 2005 examination report needs 
supplementation that addresses the other diagnoses as well 
and completely as the examiner addressed glaucoma.

Finally, the veteran's representative has twice noted the 
August 2005 VA spine examiner's statement, "Patient is 
unable to participate in any job related activities due to 
lumbosacral spine condition.  Patient unable to be employed 
due to easy exacerbation of symptoms in his lumbosacral 
area."  This statement clearly raises a requirement that VA 
consider extraschedular rating of this condition, 38 C.F.R. 
§ 3.321(b)(1) (2005), and entitlement to a total disability 
rating based on individual unemployability on an 
extraschedular basis.  38 C.F.R. § 4.16(b) (2005).  The 
veteran's back condition is his only service-connected 
disability.  Such a statement in the context of a claim for 
increased rating of the veteran's only service-connected 
disability makes the question of entitlement to 
extraschedular compensation or to total disability based on 
individual unemployability a mater within the Board's 
jurisdiction over the increased rating claim.  VAOPGCPREC 6-
96.  The examiner's statement requires submission of the 
matter to a VA officer authorized to determine entitlement to 
these benefits in the first instance.  Id.



Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran notice compliant 
with 38 U.S.C.A. § 5103(a) (2005); 
38 C.F.R. § 3.159(b) (2005) as those rules 
pertain to claims to reopen previously 
denied claims, providing information on 
the reason for the prior denials as 
required by Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The notice must provide 
the definition of new and material 
evidence effective prior to August 29, 
2001.  See 38 C.F.R. § 3.156(a) (1996).  
Include the rating and effective date 
elements of 5103(a) notice.  See Dingess 
v. Nicholson, 19Vet. App. 473 (2006).

*	Notify the veteran that his claim for 
service connection for residuals of 
frostbite of the feet is subject to a 
prior, final denial of the claim in 
May 1964.

*	Notify the veteran that the May 1964 
rating decision denied service 
connection for astigmatism and for 
hyperopia as refractive errors and 
for esotropia as a congenital or 
developmental defect.  Inform him 
that his current claim for service 
connection for loss of field of 
vision is subject to the prior 
finality of the May 1964 decision if 
he contends that his loss of field of 
vision is due to refractive error or 
to esotropia, but not if he contends 
that it has an unrelated cause.  
Inform him that he must identify the 
condition or conditions that cause 
his claimed loss of field of vision.

2.  Provide the examiner with the claims 
file.  Request the July 2005 VA 
ophthalmology examiner (or other qualified 
practitioner if the July 2005 examiner is 
unavailable) to supplement the July 2005 
report with a statement identifying the 
diagnosed refractive error(s); identifying 
which conditions, if any, are congenital 
or developmental defects; which 
conditions, if any, are diseases; which 
conditions, if any, are the residuals of 
injury or surgery; and whether any of the 
current conditions, excluding glaucoma, 
more likely than not (probability greater 
than 50 percent), at least as likely as 
not (probability of 50 percent), or less 
likely than not (probability less than 50 
percent) is etiologically related to the 
eye conditions noted in the service 
medical records or is in any other way 
related to the veteran's military service.

If and only if the foregoing instruction 
cannot be executed without another 
ophthalmologic examination, schedule the 
veterans for an ophthalmologic examination 
to diagnose his current eye disorders and 
answer the questions in this instruction.

3.  Submit the veteran's claims file to a 
VA officer with authority to consider the 
statement of the August 2005 VA spine 
examiner about the affect of the veteran's 
back condition on his employability and to 
award extraschedular rating or TDIU if 
warranted.

4.  Review the claims for service 
connection for PTSD and for whether there 
is new and material evidence to reopen a 
claim for service connection for residuals 
of frostbite of the feet, 38 C.F.R. 
§ 19.26 (2005), insure complete compliance 
with the notice provisions of 38 U.S.C.A. 
§ 5103a, 38 C.F.R. § 3.159(b) (2005), and 
issue an SOC, 38 C.F.R. §§ 19.29, 19.30 
(2005); Manlincon v. West, 12 Vet. App. 
238 (1999).  NOTE: the decision on this 
claim may not be announced in an SSOC.  
38 C.F.R. § 19.31(a) (2005); the appeals 
are not perfected until the veteran 
submits a timely substantive appeal.

5.  Readjudicate the claim for service 
connection for loss of field of vision, 
either as a claim to reopen the denial of 
May 1964 subject to a prior final 
decision, or as a new claim if the veteran 
identifies a cause of loss of field of 
vision not previously denied, or as a 
claim to reopen and as a new claim, 
consistent with the veteran's statement of 
the cause of his disability.  38 C.F.R. 
§ 3.159(a)(3) (2005). 

*	If the veteran does not respond to 
the letter asking for clarification 
of his claim, readjudicate both an 
application to reopen the claim 
denied in May 1964 and a new claim 
for all other currently diagnosed eye 
conditions.

If any claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


